Citation Nr: 0428334	
Decision Date: 10/14/04    Archive Date: 10/19/04

DOCKET NO.  98-05 054A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, 
Connecticut


THE ISSUES

1.  Entitlement to service connection for the cause of the 
veteran's death.

2.  Entitlement to Dependency and Indemnity Compensation 
(DIC) pursuant to the provisions of 38 U.S.C.A. § 1318.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Michael Holincheck, Counsel

INTRODUCTION

The veteran served on active duty from November 1966 to 
November 1968.  He died in June 1997.  The appellant is the 
veteran's widow.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 1997 rating decision by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Hartford, Connecticut.

The case was previously before the Board in April 2004 when 
it was remanded to the RO to schedule the appellant for a 
Travel Board hearing.  After the case was remanded, the 
appellant submitted a statement wherein she withdrew her 
request for a hearing.  38 C.F.R. § 20.704(e) (2003).


FINDINGS OF FACT

1.  The veteran served on active duty from November 1966 to 
November 1968.  He had military service in the Republic of 
Vietnam during that period.

2.  The veteran died in June 1997.  The immediate cause of 
death was small bowel obstruction, with pseudomyxoma 
peritonei and mucin producing adenocarcinoma of the appendix 
as conditions that led to the immediate cause of death.  
Pulmonary metastasis was a significant condition that 
contributed to his death. 

3.  During his lifetime the veteran was not service connected 
for any disability.

4.  The veteran's terminal cancer began many years after 
service and is not attributable to his period of military 
service.  


CONCLUSIONS OF LAW

1.  Service connection for the cause of the veteran's death 
is not warranted.  38 U.S.C.A. §§ 1101, 1110, 1112, 1116, 
1310 (West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309, 
3.312 (2003).

2.  The requirements for entitlement to DIC under 38 U.S.C.A. 
§ 1318 have not been met.  38 U.S.C.A. § 1318 (West 2002); 38 
C.F.R. § 3.22 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Background

The veteran served on active duty from November 1966 to 
November 1968.  This included a period of service in the 
Republic of Vietnam.

The veteran's service medical records (SMRs) are negative for 
any treatment or findings relating to any type of cancer 
during service.  The veteran was treated for broken ribs in 
Vietnam in August 1967.

The veteran submitted his original claim for disability 
compensation benefits in May 1996.  He was claiming 
entitlement to service connection for pseudomyxoma peritonei 
as a result of herbicide exposure in Vietnam.  The veteran 
submitted private treatment records that documented treatment 
for the cancer beginning in September 1991.  He also 
submitted evidence of approval of an award from the Agent 
Orange Veteran Payment Program, dated in June 1994.

The file includes two letters from the veteran's physician, 
W. B. Lundberg, M.D., dated in 1996.  Dr. Lundberg noted the 
onset of the cancer in August 1991.  He did not relate the 
development of the veteran's cancer to any incident of 
service or to herbicide exposure.

A copy of the death certificate for the veteran was received 
in August 1997.  The cause of death was listed as metastatic 
colon cancer.

The RO wrote to the appellant in November 1997 and asked that 
she either submit evidence to support her contentions or 
identify the source(s) of evidence and authorize VA to obtain 
the evidence on her behalf.

The appellant responded in December 1997.  She asserted that 
the veteran's cancer was the result of his exposure to 
herbicides while serving in Vietnam.  She submitted a 
statement from Dr. Lundberg, dated in December 1997 in 
support of her claim.  

Dr. Lundberg reported that he first saw the veteran in 
October 1991 when he had been operated on for the first time 
for pseudomyxoma peritonei.  He noted the progression of the 
veteran's cancer and his ultimate death in June 1997.  In 
particular, Dr. Lundberg related the following in regard to a 
possible nexus between the veteran's cancer and herbicide 
exposure (Agent Orange):

There has, to my knowledge, been a 
clear-cut association with certain 
malignancies in Agent Orange 
exposure, as well as a generalized 
increase in the incidence of tumors 
in general.  I have personally cared 
for a number of veterans who have 
developed unusual malignant tumors 
in the setting of prior exposure to 
Agent Orange.  

[The veteran's] cancer is an 
extremely unusual and rare one, 
which occurs only periodically in 
the population.  It certainly is 
reasonable to conclude that [the 
veteran's] prior exposure to Agent 
Orange and its carcinogenic effects 
could have resulted in the 
development of his highly unusual 
intraabdominal malignancy.

The RO obtained treatment records from Dr. Lundberg for the 
period from October 1991 to December 1997.  The records 
primarily related to treatment afforded the veteran prior to 
his death in June 1997.  There was no additional evidence 
that related the veteran's cancer to any incident of service 
or to herbicide exposure.

The RO also obtained medical records from the Hospital of 
Saint Raphael and the Yale-New Haven hospital for the period 
from September 1991 to May 1997.  The records documented 
treatment provided to the veteran.  There was no evidence to 
link the veteran's cancer to service or to herbicide 
exposure.

The appellant submitted a corrected death certificate in 
April 1998.  The immediate cause of death had been changed to 
small bowel obstruction.  Pseudomyxoma peritonei and mucin 
producing adenocarcinoma of the appendix were listed as 
conditions that led to the immediate cause of death.  
Pulmonary metastasis was listed as another significant 
condition that contributed to death.

The RO wrote to the appellant in June 2002 in order to afford 
her the notice and assistance required under the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (codified as amended at 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107, 5126 (West 2002)).  

The appellant responded in October 2002.  She maintained her 
contention that the veteran's cancer was the direct result of 
his exposure to herbicides while serving in Vietnam.  She 
acknowledged that the veteran's pseudomyxoma peritonei was 
not on the list of presumptive diseases; however, she argued 
that his cancer was in fact the result of such exposure.  

The RO obtained a July 2003 medical opinion from Dr. T., a 
physician at the Yale University School of Medicine.  Dr. T. 
reviewed the history of the veteran's illness and treatment.  
He also reviewed the December 1997 statement from 
Dr. Lundberg.  Dr. T.'s assessment was as follows:

Pseudomyxoma peritonei is a rare 
metastatic peritoneal tumor causing 
implants on the peritoneum due to 
rupture of a mucin-secreting 
intestinal or ovarian adenocarcinoma 
or an ovarian or appendiceal 
mucinous adenoma.  The abdomen 
becomes filled with masses of jelly-
like mucus.  In practice the primary 
site is often unclear.  Seventy-five 
percent of these patients are women 
between 45 and 75 years of age.

What is the relationship if any, of 
the veteran's mucous carcinoma of 
the abdomen (pseudomyxoma peritonei) 
to the listed cause of death 
(metastatic colon cancer?

The veteran had a mucin-secreting 
intestinal adenocarcinoma that 
originated in the appendix.  This 
cancer ruptured and caused the jelly 
like implantation in the peritoneum 
(pseudomyxoma peritonei) and other 
organs.  He died from the 
complications of this condition.  
Although, the tumor originated in 
the intestinal tract and was 
metastatic (spread to different 
organs), there was no pathologic 
evidence of a separate cancer 
originating in the colon cancer in 
the file reviewed.  Please not [sic] 
that the diagnosis of metastatic 
colon cancer was cancelled in the 
copy of his death certificate 
provided for reviewed [sic].

Is it at least likely as not that 
the cause of the veteran's death is 
related to his military service, in 
particular, his presumed exposure to 
Agent Orange in Vietnam?  Review and 
discuss the 12-12-97 opinion that 
was provided by Dr. B. Lundberg.

Dr. Lundberg's opinion was based on 
the following observations (1) 
Association between certain 
malignancies and agent orange 
exposure (2) His personal experience 
with caring for veterans who 
developed unusual malignant tumors 
(3) Mr. Lundberg's history of 
exposure to agent orange and death 
from a rare tumor (pseudomyxoma of 
the large bowel).  However, a 
detailed review of the literature 
did not show any association between 
this rare tumor and exposure to any 
specific environmental agents 
including pesticides.  Therefore, 
the etiology of this cancer remains 
unknown.  Secondly, the cancer was 
not included in the list of cancers 
attributed to Agent Orange exposure.

In conclusion, it is unlikely that 
the cause of the veteran's death was 
related to his military service and 
there is no medical evidence to 
support Dr. Lundberg's opinion.

Dr. T. also listed eight references in support of his opinion 
as the literature consulted in forming his opinion.  The 
appellant was advised of Dr. T.'s opinion by way of a SSOC 
issued in October 2003.

II.  Analysis

A.  Cause of Death

The appellant asserts that the veteran's pseudomyxoma 
peritonei cancer was the result of his exposure to herbicides 
in Vietnam.  Therefore, she maintains that she is entitled to 
DIC benefits as a result.

The law provides that service connection may be granted for 
disability resulting from disease or injury incurred in or 
aggravated by service.  38 U.S.C.A. § 1110, (West 2002); 
38 C.F.R. §§ 3.303, 3.304 (2003).  

According to applicable laws and regulations, service 
connection for the cause of a veteran's death requires 
evidence that a service-connected disability was the 
principal or contributory cause of death.  38 U.S.C.A. § 1310 
(West 2002); 38 C.F.R. § 3.312(a) (2003).  A service-
connected disability will be considered the principal cause 
of death when such disability, singly or jointly with some 
other condition, was the immediate or underlying cause of 
death or was etiologically related thereto.  38 C.F.R. § 
3.312(b) (2003).  A service-connected disability will be 
considered a contributory cause of death when such disability 
contributed substantially, or combined to cause death.  38 
C.F.R. § 3.312(c) (2003).

The chronicity provisions of 38 C.F.R. § 3.303(b) (2003) are 
applicable where evidence, regardless of its date, shows that 
a veteran had a chronic condition in service, or during an 
applicable presumptive period, and still has such condition.  
Such evidence must be medical unless it relates to a 
condition as to which under case law of the United States 
Court of Appeals for Veterans Claims (Court), lay observation 
is competent.  If chronicity is not shown, service connection 
may still be established on the basis of 38 C.F.R. §3.303(b) 
if a disease or injury is noted during service or during an 
applicable presumptive period, and if competent evidence, 
either medical or lay, depending on the circumstances, 
relates a present condition to that symptomatology.  Savage 
v. Gober, 10 Vet. App. 488 (1997).  Malignant tumors are 
presumed to have been incurred in or aggravated by qualifying 
active military service if manifested to a compensable degree 
within a year of the veteran's separation from service.  
38 C.F.R. §§ 3.307, 3.309 (2003).  

In the present case, the corrected copy of the certificate of 
death indicates that the veteran died in June 1997.  The 
primary cause of death was small bowel obstruction.  
Pseudomyxoma peritonei and mucin producing adenocarcinoma of 
the appendix were listed as conditions that gave rise to the 
immediate cause of death.  Pulmonary metastasis was listed as 
a significant condition contributing to the veteran's death 
but not related to the underlying cause.

The veteran's SMRs are negative for any evidence of 
pseudomyxoma peritonei during service.  The postservice 
records show that the veteran's pseudomyxoma peritonei was 
first diagnosed in 1991.  

A review of all of the treatment records associated with the 
claims file fails to reveal any nexus between the veteran's 
cancer and his military service.  The many pages of treatment 
records discuss the concerns for treating the veteran's 
cancer and do not address any etiology of the cancer as far 
as it being related to service.  

The only evidence tending to link the veteran's pseudomyxoma 
peritonei and adenocarcinoma to service is the December 1997 
statement from Dr. Lundberg.  This statement will be 
addressed in greater detail below as it more directly relates 
to the issue of a possible nexus due to exposure to 
herbicides in Vietnam.

Certain diseases associated with exposure to herbicide agents 
may be presumed to have been incurred in service even though 
there is no evidence of the disease in service, provided the 
requirements of 38 C.F.R. § 3.307(a)(6) (2003) are met.  See 
38 C.F.R. § 3.309(e) (2003).  The term "herbicide agent" 
means a chemical in an herbicide used in support of the 
United States and allied military operations in the Republic 
of Vietnam during the Vietnam era.  The diseases for which 
service connection may be presumed to be due to an 
association with herbicide agents include chloracne or other 
acneform disease consistent with chloracne, Type 2 diabetes 
(also known as Type II diabetes mellitus or adult-onset 
diabetes), Hodgkin's disease, multiple myeloma; non-Hodgkin's 
lymphoma, acute and subacute peripheral neuropathy, porphyria 
cutanea tarda, prostate cancer, respiratory cancers (cancer 
of the lung, bronchus, larynx, or trachea), and soft-tissue 
sarcoma (other than osteosarcoma, chondrosarcoma, Kaposi's 
sarcoma, or mesothelioma).  See 38 C.F.R. § 3.309(e).  In 
general, for service connection to be granted for one of 
these diseases, it must be manifested to a degree of 10 
percent or more at any time after service.  Chloracne, 
porphyria cutanea tarda, and acute and subacute peripheral 
neuropathy must be manifest to a degree of 10 percent within 
one year after the last date on which the veteran performed 
active military, naval, or air service in the Republic of 
Vietnam during the period beginning on January 9, 1962, and 
ending on May 7, 1975.  See C.F.R. § 3.307(a)(6)(ii) (2003); 
Veterans Education and Benefits Expansion Act of 2001 
(VEBEA), Pub. L. No. 107-103, 115 Stat. 976 (2001).  A 
veteran who served in the Republic of Vietnam during the 
period beginning on January 9, 1962, and ending on May 7, 
1975, will be presumed to have been exposed during such 
service to an herbicide agent unless there is affirmative 
evidence to the contrary.  Id.

The Board notes that 38 U.S.C. § 1116 was amended by section 
201 of VEBEA, effective December 27, 2001.  Specifically, 
section 201(c) of the VEBEA amended 38 U.S.C. § 1116 so as to 
establish a statutory presumption of exposure to herbicide 
agents for veterans that served in Vietnam during the Vietnam 
era, as noted above.  Section 201 also eliminated the 
requirement that a respiratory cancer be manifest within 30 
years of service.

It is important to note that the diseases listed at 38 C.F.R. 
§ 3.309(e) are based on findings provided from scientific 
data furnished by the National Academy of Sciences (NAS).  
The NAS conducts studies to "summarize the scientific 
evidence concerning the association between exposure to 
herbicides used in support of military operations in Vietnam 
during the Vietnam era and each disease suspected to be 
associated with such exposure."  64 Fed. Reg. 59,232-59,243 
(Nov. 2, 1999).  Reports from NAS are submitted at two-year 
intervals to reflect the most recent findings.  Based on 
input from the NAS reports, the Congress amends the statutory 
provisions of the Agent Orange Act found at 38 U.S.C.A. § 
1116 and the Secretary promulgates the necessary regulatory 
changes to reflect the latest additions of diseases shown to 
be associated with exposure to herbicides.

In this case, the latest update was published in 2003.  See 
68 Fed. Reg. 27,630-27,641 (May 20, 2003).  Pseudomyxoma 
peritonei, as a cancer of the gastrointestinal tract, is not 
one of the diseases found to have a scientific relationship 
such that it can be presumed that exposure to herbicides used 
in Vietnam during the Vietnam era is a cause of the disease.  
See 68 Fed. Reg. 27,639.

In his December 1997 statement, Dr. Lundberg provided a 
general opinion that it was reasonable to conclude that the 
veteran's exposure to herbicides, and its carcinogenic 
effects, "could have resulted in the development of his 
highly unusual intraabdominal malignancy."  Dr. Lundberg 
prefaced his conclusion with a statement that there was a 
clear-cut association with certain malignancies with Agent 
Orange exposure.  He also said that he had personally cared 
for a number of veterans who had developed unusual malignant 
tumors in the setting of prior exposure to Agent Orange.

Dr. Lundberg did not say that the other veterans had 
malignant tumors that were directly related to exposure to 
Agent Orange.  He simply stated that the veterans had had 
malignant tumors and exposure to Agent Orange.  In regard to 
this case, Dr. Lundberg said that it was reasonable to 
conclude that the veteran's herbicide exposure could have 
resulted in his developing pseudomyxoma peritonei.  He also 
did not identify any literature to support his opinion or 
cite to any other type of corroborating scientific evidence.  
He merely stated his opinion such as to identify a 
possibility of a connection.

By contrast, Dr. T. noted that the veteran's form of cancer 
was not one of the presumptive diseases listed by VA in the 
regulations.  Further, Dr. T. noted that the scientific 
literature did not show any association between pseudomyxoma 
peritonei and exposure to any specific environmental agents, 
including pesticides.  Dr. T. provided a list of eight 
sources of information in support of his opinion.

There is further support for Dr. T.'s opinion in the May 2003 
findings by the Secretary and the NAS regarding the lack of 
association between exposure to herbicides in Vietnam and the 
development of gastrointestinal tract tumors.  Consequently, 
the Board finds that Dr. T.'s opinion is of greater 
evidentiary weight.  As noted above, Dr. Lundberg merely 
indicated that a connection was possible.  Dr. T. analyzed 
the record and the scientific studies before concluding that 
a connection with military service and presumed herbicide 
exposure was not likely.

In reaching this conclusion the Board has weighed all of the 
evidence of record, specifically that of the medical opinions 
associated with the claims file.  The Board finds the 
opinions from Dr. T. to be more persuasive and of greater 
weight.  See Guerrieri v. Brown, 4 Vet. App. 467, 470-71 
(1993).  The Board's task, when there are medical opinions in 
the record on appeal that indicate different conclusions, is 
to determine the issue by weighing and balancing all the 
evidence of record.  The Board must independently assess the 
quality of the evidence before it.  Madden v. Gober, 125 
F.3d. 1477, 1481 (Fed. Cir. 1997).  As the Court has said, 
"It is the Board that must assess the credibility and 
probative value of evidence, and, provided that it offers an 
adequate statement of reasons or bases, the Board may favor 
one medical opinion over another."  See Evans v. West, 12 
Vet. App. 22, 30 (1998), citing Owens. 

Dr. Lundberg's opinion is phrased as a "could be" type of 
association without any objective support for the conclusion 
and is considered to be less probative.  Dr. T. has cited to 
supporting literature to show that there is no known 
association between the veteran's form of cancer and 
herbicide exposure.  Further, the same conclusion has been 
reached by the NAS and the Secretary based on the 
congressionally mandated review of the known scientific 
literature and scientific studies as reported in 2003.

The Board notes that the appellant has cited to the veteran's 
participation in the Agent Orange Veteran Payment Program 
(Program) as evidence supporting the theory that the 
veteran's cancer must be related to his exposure to Agent 
Orange.  Participation in the program does not support the 
underlying claim in this case.  As the Court has said, they 
"are aware of no information suggesting that receipt of 
payments under that Program. . .turns on any finding that a 
veteran has an Agent-Orange-related ailment."  Brock v. 
Brown, 10 Vet. App. 155, 161 (1997), vacated on other grounds 
12 Fed. App. 916, (Fed. Cir. 2000).  The Court further stated 
that "there is no indication that the receipt of benefits 
thereunder is premised upon a present disability with 
connection to exposure to Agent Orange or to military 
service; the Program eligibility requirements quite clearly 
appear to be simply service, exposure to Agent Orange, and 
total disability."  Id at 162.  

Accordingly, there is no basis to establish entitlement to 
service connection for the veteran's pseudomyxoma peritonei 
and adenocarcinoma.  As noted above, no malignant tumor was 
shown during a presumption period, and the medical nexus 
evidence weighs against the appellant's claim.  Further, 
there is no basis to warrant entitlement to service 
connection for the veteran's cause of death and the 
appellant's claim must be denied.

B.  38 U.S.C.A. § 1318

If the veteran's death is not determined to be service 
connected, as was determined supra, a surviving spouse may 
still be entitled to DIC benefits.  Pursuant to 38 U.S.C.A. 
§ 1318(a) (West 2002), benefits are payable to the surviving 
spouse of a "deceased veteran" in the same manner as if the 
death were service connected.  A "deceased veteran" for 
purposes of this provision is a veteran who dies not as the 
result of the veteran's own willful misconduct, and who 
either was in receipt of or entitled to receive compensation 
at the time of death for service-connected disabilities 
rated totally disabling.  38 U.S.C.A. § 1318(b); 38 C.F.R. 
§ 3.22 (2003).  Specifically, the Secretary shall pay 
benefits to the surviving spouse and children of a deceased 
veteran who dies, not as the result of his own willful 
misconduct, and who was in receipt of or entitled to receive 
(or but for the receipt of retired or retirement pay was 
entitled to receive) compensation at the time of death for a 
service-connected disability that either was continuously 
rated totally disabling for a period of ten or more years 
immediately preceding death; or, if so rated for a lesser 
period, was so rated continuously for a period of not less 
than five years from the date of such veteran's discharge or 
other release from active duty; or, the veteran was a former 
prisoner of war who died after September 30, 1999, and the 
disability was continuously rated as totally disabling for a 
period of not less than one year immediately preceding death.  
See 38 U.S.C.A. § 1318(a), (b); see also, 38 C.F.R. § 3.22.  

Except with respect to a claim for benefits under the 
provisions of 38 U.S.C.A. § 1318 and certain other cases, 
issues involved in a survivor's claim for death benefits will 
be decided without regard to any prior disposition of those 
issues during the veteran's lifetime.  38 C.F.R. § 20.1106.  

The Board notes that there have been a number of court 
decisions in recent years that have resulted in some 
confusion in the processing of claims for DIC under 
38 U.S.C.A. § 1318.  It appears that some of the confusion 
has been clarified in two recent decisions from the United 
States Court of Appeals for the Federal Circuit.  However, a 
discussion of the evolution of the handling of such claims is 
pertinent in the understanding why this claim must now be 
denied.

Interpreting 38 U.S.C.A. § 1318(b) and 38 C.F.R. § 
3.22(a)(2), the United States Court of Appeals for Veterans 
Claims (known as the United States Court of Veterans Appeals 
prior to March 1, 1999) (Court) found that a surviving spouse 
can attempt to demonstrate that the veteran hypothetically 
would have been entitled to a different decision on a service 
connection claim, based on evidence in the claims folder or 
in VA custody prior to the veteran's death and the law then 
applicable or subsequently made retroactively applicable.  
See Green v. Brown, 10 Vet. App. 111, 118-19 (1997).  In a 
later decision, the Court found that 38 C.F.R. § 3.22(a), as 
it existed, permitted a DIC award in a case where the veteran 
had never established entitlement to VA compensation for a 
service-connected total disability and had never filed a 
claim for such benefits which could have resulted in 
entitlement to compensation for the required period.  See 
Wingo v. West, 11 Vet. App. 307 (1998).  In such cases, the 
claimant must set forth the alleged basis for the veteran's 
entitlement to a total disability rating for the 10 years 
immediately preceding his death.  Cole v. West, 13 Vet. App. 
268, 278 (1999).

In January 2000, in response to the above-referenced Court 
decisions, VA amended 38 C.F.R. § 3.22, the implementing 
regulation for 38 U.S.C.A. § 1318, to restrict the award of 
DIC benefits to cases where the veteran, during his or her 
lifetime, had established a right to receive total service-
connected disability compensation for the period of time 
required by 38 U.S.C.A. § 1318, or would have established 
such right but for clear and unmistakable error (CUE) in the 
adjudication of a claim or claims.  65 Fed. Reg. 3,388 (Jan. 
21, 2000).  The regulation, as amended, specifically 
prohibited "hypothetical entitlement" as an additional 
basis for establishing eligibility.  

In Hix v. Gober, 225 F.3d 1377 (Fed. Cir. 2000), the United 
States Court of Appeals for the Federal Circuit (Federal 
Circuit) held that for the purpose of determining whether a 
survivor is entitled to "enhanced" DIC benefits under 38 
U.S.C.A. § 1311(a)(2) (veteran required to have been rated 
totally disabled for a continuous period of eight years prior 
to death), the implementing regulation, 38 C.F.R. § 20.1106, 
did permit "hypothetical entitlement."  

In National Organization of Veterans' Advocates, Inc. v. 
Secretary of Veterans Affairs, 260 F.3d 1365 (Fed. Cir. 2001) 
(NOVA I), the Federal Circuit addressed a challenge to the 
validity of the amended 38 C.F.R. § 3.22.  Initially, the 
Federal Circuit found that VA's amendment of 38 C.F.R. § 3.22 
constituted an interpretive rule that did no more than 
interpret the requirements of 38 U.S.C.A. § 1318 and 
clarified VA's earlier interpretation of the statute.  260 
F.3d at 1376-77.  Upon consideration of 38 U.S.C.A. § 1318, 
the Federal Circuit found that the statutory language was 
ambiguous as to whether a "hypothetical" claim was allowed.  
Id. at 1377.  It noted that 38 U.S.C.A. § 1311(a), which also 
has "entitled to receive" language, as interpreted in Hix, 
was virtually identical to 38 U.S.C.A. § 1318, but that VA 
interpreted them differently.  Id. at 1379.  Moreover, it 
found that the pertinent regulations, 38 C.F.R. § 3.22 and 
38 C.F.R. § 20.1106, were in conflict with respect to 
interpreting 38 U.S.C.A. §§ 1311(a) and 1318.  Id.  The 
Federal Circuit remanded the case for VA to undertake 
expedited rulemaking to explain the rationale for 
interpreting the statutes differently or to resolve the 
conflict between 38 C.F.R. § 3.22 and 38 C.F.R. § 20.1106.  
Id. at 1379-81.

On April 5, 2002, VA amended 38 C.F.R. § 20.1106 to provide 
that there would be no "hypothetical" determinations under 
38 U.S.C.A. § 1311(a) on the question as to whether a 
deceased veteran had been totally disabled for eight years 
prior to death so that the surviving spouse could qualify for 
the enhanced DIC benefit.  See 67 Fed. Reg. 16,309-16,317 
(April 5, 2002).  (This change in regulation had no effect on 
the appellant's claim and the validity of the change remains 
uncertain at this time).  See NOVA I, 314 F.3d at 1381. 

In National Organization of Veterans' Advocates, Inc. v. 
Secretary of Veterans Affairs, 314 F.3d 1373, 1377 (Fed. Cir. 
2003) (NOVA II), after reviewing its holding in NOVA I, the 
Federal Circuit observed that VA had determined that the 
"entitled to receive" language of 38 U.S.C.A. § 1311(a) and 
38 U.S.C.A. § 1318 should be interpreted in the same way and 
that 38 C.F.R. § 3.22 provided the correct interpretation.  
It held that VA could properly do so and had adequately 
explained its rationale.  Id. at 1378.  The Federal Circuit 
also held that VA provided a permissible basis and sufficient 
explanation for its interpretation of the statutes as a bar 
to the filing of new claims posthumously by the veteran's 
survivor, i.e., claims where no claim had been filed during 
the veteran's life or the claim had been denied and was not 
subject to reopening-"hypothetical entitlement" claims.  
Id. at 1379-80.  

Therefore, the state of the law is such that claims for DIC 
benefits under 38 U.S.C.A. § 1318 must be adjudicated with 
specific regard given to decisions made during the veteran's 
lifetime, and without consideration of hypothetical 
entitlement for benefits raised for the first time after a 
veteran's death.  

The veteran's claim for service connection for pseudomyxoma 
peritonei was dismissed by the Board in March 2000 on account 
of lack of jurisdiction because of his death.  The appellant 
was denied entitlement to accrued benefits, based on the 
veteran's prior claim, in December 1999.  She was provided 
notice of the denial in December 1999.  The appellant did not 
appeal the denial of accrued benefits.  

The veteran was not service-connected for any disabilities at 
the time of his death in June 1997.  The appellant's claim 
for entitlement to service connection for the cause of the 
veteran's death has been denied, as set forth supra.  The 
denial was based on direct service connection and as a result 
of exposure to herbicides in Vietnam.

The Board finds that the criteria for DIC under the 
provisions of 38 U.S.C.A. § 1318 in this case are not met.  
That is, the veteran had no service-connected disabilities at 
any time prior to his death.  Thus, he was not rated as 100 
percent disabled for at least 10 years prior to his death.  
Nor was the veteran continuously rated as totally disabled 
for five years after service.  Finally, there is no evidence 
to show that the veteran was ever a prisoner of war to 
warrant consideration under that provision.  Accordingly, the 
appellant's claim must be denied.  38 U.S.C.A. § 1318.

The Board notes that the RO received the appellant's claim 
for DIC benefits in August 1997.  It further acknowledges 
that much of the evolution of analysis for 38 U.S.C.A. § 1318 
claims occurred after receipt of her claim.  Generally, where 
a law or regulation changes after a claim has been filed or 
reopened but before the administrative or judicial appeal 
process has been concluded, consideration of the application 
of the change in law to the claim will be given.  See 
VAOPGCPREC 7-2003.  However, in this case, the Board finds 
that this general rule is not for application.  As discussed 
above, the Federal Circuit found that VA's actions in 
amending the regulations in question, specifically 38 C.F.R. 
§ 3.22, was interpretative, rather than substantive, in 
nature.  That is, the amendments clarified VA's earlier 
interpretation of the statute, which was to bar 
"hypothetical entitlement" claims.  NOVA I, 260 F.3d at 
1376-77.  In addition, the Federal Circuit found that VA was 
not bound by the prior Court decisions, such as Green and 
Cole, that construed 38 U.S.C.A. § 1318 and 38 C.F.R. § 3.22 
in a way antithetical to the agency's interpretation and was 
free to challenge them, to include through the route of 
rulemaking.  Id. at 1374.

The Board notes that an additional change was made to 
38 C.F.R. § 3.22 in July 2000 to add the provision regarding 
prisoners of war.  See 65 Fed. Reg. 43,699-43,700 (July 14, 
2000).  However, this change did not affect the appellant's 
claim in any way, as the veteran was never a prisoner of war.  
Thus, to the extent there has been any change in the law or 
regulations relevant to the claim, the changes are not of the 
material type that altered the appellant's rights, but rather 
clarified those rights.  

The Board has considered the doctrine of reasonable doubt, 
but finds that the record does not provide an approximate 
balance of negative and positive evidence on the merits.  The 
Board is unable to identify a reasonable basis for granting 
entitlement to service connection for the veteran's cause of 
death or entitlement to DIC benefits under 38 U.S.C.A. 
§ 1318.  Gilbert v. Derwinski, 1 Vet. App. 49, 57-58 (1990); 
38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2003).  
The Board notes that 38 C.F.R. § 3.102 was amended in August 
2001, effective as of November 9, 2000.  See 66 Fed. Reg. 
45,620-32 (Aug. 29, 2001).  However, the change to 38 C.F.R. 
§ 3.102 eliminated the reference to submitting evidence to 
establish a well-grounded claim and did not amend the 
provision as it pertains to the weighing of evidence and 
applying reasonable doubt.  Accordingly, the amendment is not 
for application in this case.

In deciding the issue in this case, the Board has considered 
the applicability of the VCAA which became effective during 
the pendency of this appeal.  The Board has also considered 
the implementing regulations.  See Duty to Assist, 66 Fed. 
Reg. 45,620-32. (Aug. 29, 2001) (codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a)).  VA has 
stated that the provisions of this rule merely implement the 
VCAA and do not provide any rights other than those provided 
in the VCAA.  66 Fed. Reg. 45,629.  

Under the VCAA, VA has a duty to notify the appellant and her 
representative of any information and evidence needed to 
substantiate and complete a claim.  38 U.S.C.A. §§ 5102, 5103 
(West 2002); 38 C.F.R. § 3.159(b) (2003).  There is no 
outstanding information or evidence needed to substantiate a 
claim in this case.  The appellant has provided the necessary 
information to complete her claim for entitlement to service 
connection for the cause of the veteran's death and DIC 
benefits under 38 U.S.C.A. § 1318.

Under 38 U.S.C.A. § 5103, the Secretary is required to 
provide certain notices when in receipt of a complete or 
substantially complete application.  The purpose of the first 
notice is to advise the claimant of any information, or any 
medical or lay evidence not previously provided to the 
Secretary that is necessary to substantiate the claim.  The 
Secretary is to advise the claimant of the information and 
evidence that is to be provided by the claimant and that 
which is to be provided by the Secretary.  38 U.S.C.A. § 
5103(a) (West 2002).  In those cases where notice is provided 
to the claimant, a second notice is to be provided to advise 
that, if such information or evidence is not received within 
one year from the date of such notification, no benefit may 
be paid or furnished by reason of the claimant's application.  
38 U.S.C.A. § 5103(b) (West 2002).  In addition, 38 C.F.R. § 
3.159(b), details the procedures by which VA will carry out 
its duty to assist by way of providing notice.

The appellant submitted her original claim in August 1997.  
The RO has continually worked with her to ensure that she has 
submitted the necessary evidence to substantiate her claim.  

In that regard, the RO sent a statement of the case to the 
appellant in November 1997.  The RO informed her that she 
needed to furnish medical evidence that would provide a nexus 
between the veteran's cancer and his military service.  In 
the alternative, she needed to provide evidence that his 
cancer was due to exposure to herbicides in Vietnam.

The appellant submitted additional medical records in 
response to the RO's letter.  She also submitted Dr. 
Lundberg's December 1997 statement.

The appellant's case was remanded by the Board in March 2000.  
The appellant was afforded the opportunity to supplement the 
record on appeal.

The RO wrote to the appellant in June 2002 and provided 
specific information as required by the VCAA.  She was 
informed of the elements she needed to satisfy in order to 
substantiate her claim.  She was advised as to what she 
should do to further support her claim.  The appellant was 
advised of the evidence of record and what VA would do to 
develop additional evidence on her behalf.

The appellant responded to the letter in October 2002.  She 
maintained her prior assertions for the basis of establishing 
service connection for the veteran's death.

The RO obtained a medical opinion in July 2003 and issued a 
SSOC that same month.  The SSOC provided notice of the 
medical opinion and the basis for why the appellant's claim 
remained denied.  The RO also issued a SOC on the 38 U.S.C.A. 
§ 1318 issue that same month.

In reviewing the requirements regarding notice found at 
38 U.S.C.A. § 5103 and 38 C.F.R. § 3.159(b), the Board cannot 
find any absence of notice in this case.  As reviewed above, 
the appellant has been provided notice regarding the type of 
evidence needed to substantiate her claim.  In summary, the 
Board finds that no additional notice is required under the 
provisions of 38 U.S.C.A. § 5103 as enacted by the VCAA and 
38 C.F.R. § 3.159(b).  See Quartuccio v. Principi, 16 Vet. 
App. 183, 187 (2002).  

The duty to assist claimants under the VCAA is codified under 
38 U.S.C.A. § 5103A (West 2002) and established by regulation 
at 38 C.F.R. § 3.159(c)-(e).  This section of the VCAA and 
regulation sets forth several duties for the Secretary in 
those cases where there is outstanding evidence to be 
obtained and reviewed in association with a claim for 
benefits.  

The RO has assisted the appellant in the development of 
evidence from the onset of the claim.  The RO obtained 
private medical records identified by the appellant.  The 
appellant submitted records on her own.  In addition, a 
medical opinion was sought and obtained.  The appellant has 
not identified any additional evidence that remains 
outstanding and that would support her claim.  Rather, she 
has continued to maintain that the veteran's cancer was the 
direct result of his exposure to herbicides in Vietnam.

The Board finds that every effort has been made to seek out 
evidence helpful to the appellant.  The appellant has not 
alleged that there is any outstanding evidence that would 
support her contentions.  The Board is not aware of any 
outstanding evidence.  Therefore, the Board finds that the VA 
has complied with the duty-to-assist requirements found at 
38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c)-(e) (2003).


ORDER

Entitlement to service connection for the veteran's cause of 
death is denied.

Entitlement to DIC under 38 U.S.C.A. § 1318 is denied.



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



